Title: To Alexander Hamilton from Edmund Randolph, [February 1791]
From: Randolph, Edmund
To: Hamilton, Alexander



[Philadelphia, February, 1791]

The Attorney General of the United States does himself the honor of replying to the questions propounded to him by the Secretary of the Treasury, as follows:
☞ 1st. To the statement in the letter of February, 12th: 1791.
It does not appear whether the deceased Administrix be interested personally in the estate of her deceased husband. If she were so, although the whole legal right vested in her as administratrix, yet if she had an equitable right in a part, the administrator de bonis non. ought at any rate to liberate the Treasury so far as that part goes.
I mention this, however, not from a supposition, that you will have any difficulty. For as money paid through mistake, may be recovered, so may an engagement to pay money through mistake, be cancelled. Therefore the administrator de bonis non, ought to have a settlement made with him, and a certificate granted accordingly.
But I think it would be proper immediately to have a suit instituted against the husband, and publication made, to prevent sale and deception.
2d. To the statement in the letter of the 14th: February.
By a general power of attorney is, I presume, meant a power to do all things in the transfer of stock, which the principal might do, were he personally present. Now the principal might transfer it, were he present, to the person who is his attorney. But can a man with his right hand perform an act to his left? When two rights concur in the same person, they are on the same footing, as if they were in different persons. The attorney subscribes the name, or affixes the seal of the principal. He accepts in his own mere character. The law then does not seem to forbid the transfer; and altho’ the attorney has a great opportunity for fraud, by being permitted to sell to himself, yet the principal declares his confidence in him by the letter of substitution, and the difference between an immediate transfer to himself, and a circuitous one thro’ a third person, presents little or no difference of difficulty in committing fraud. The power thus exercised, will indeed be scanned with more rigor; but it is not therefore unexerciseable.
3d: To the letter from the Comptroller, dated February 10th.
1791. inclosed in Secry’s letter of 14th. February.
An Additional fact has been stated to me: that before Willing, Morris, and S. accepted the original Certificates, Mr. Milligan the Comptroller under the former government of the United States was consulted upon their genuineness, and that he affirmed them to be genuine. I mention this circumstance as one, which may seem to have real weight, and for a moment had some with me. But the United States not being bound by extra-official opinions, at least by opinions on points, which it was not the actual duty of their officers to answer, I discard it from my consideration.
The important ingredient, is, that registered certificates were issued upon the forged ones to W. M. & S.
But I must take the liberty of witholding my opinion, until I can receive a reply from you on the following hints.
I have been told that W. M. & S. refused to take original certificates from young, until the continental officer had transferred their amount to them; and that they were thereby prevented from pushing Young, and recovering from him a debt, which but for the transfer, they might perhaps have secured some other way. Now altho’ I cannot say, that in every case, the United States can investigate the genuineness of the original certificates, it is no less impossible for me to assert, that there is no case, in which this investigation ought to be made. I wish to try each case by itself; and I must therefore beg you to add by what means the cancelled certificates can now be proved to have been counterfeited?
The secretary knows that the foregoing was written some time ago; and nothing has prevented it from being sent earlier, but some public calls, which seemed more pressing, and prevented, an earlier transcription by his clerk.
Edm. Randolph

